DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2, 3, 6, 8, 10, 12, 15, 18, 21, 35, 36, 38, 42, 45, 54 and 62-70 are pending.
Claims 15, 18, 21, 36, 38 and 62-64 are withdrawn.
Claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70 are under examination.


35 USC § 102 rejections withdrawn
The rejection of claims 2, 3, 6, 8, 10, 12, 35, 42 45, 54 and 65-70 under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Teachey et al (Inflammation Research, 64:2 S237, August 2015) are withdrawn in view of Applicant’s submission of a Declaration of Attribution under 37 CFR §1.130(a) by David Teachey.


35 USC § 101 rejections maintained 
The rejections of claims 2, 3, 6, 8, 10, 12, 15, 18, 35, 42-45, 54 and 65-70 as not being directed to patent eligible subject matter under 35 USC § 101 are maintained. 

Applicant argues that the technology problem solved by the claimed methods is not merely directed to the identification of the level or activity of any and all cytokines but to methods aimed at treating a subject having a cancer with a CAR-expressing cell therapy by acquiring the level or activity of a subset of cytokines the Applicants identified as indicating risk of developing CRS. Applicant argues that the claimed methods sought to remedy that "there are no published accurate predictors"
for CRS in the treatment of a subject having a cancer with a CAR-expressing cell therapy. Applicant argues that to achieve that, the claimed methods allow for the screening of subjects by acquiring a CRS risk status by measuring the level or activity of 
Applicant’s arguments have been considered but are not persuasive.  As Applicant has stated, the claimed methods allow for the screening of subjects by acquiring a CRS risk status by measuring the level or activity of sgp130, IL6R, or sIL6R to predict the risk of developing CRS before the onset of CRS. Thus, Applicant is claiming the correlation between the expression levels or activity of sgp130, IL6R, or sIL6R and risk of developing severe CRS. The “judicial exceptions” include the natural phenomenon the increased levels of soluble gp130, IL-6 receptor or soluble IL-6 receptor and the risk of cytokine release syndrome following the administration of a CAR-expressing cell. In addition, judicial exceptions include abstract idea, “acquiring a cytokine release syndrome (CRS) risk status for the subject” and “wherein the CRS risk status is indicative of the subject's risk for developing CRS.
The issue then becomes whether there are additional elements that integrate the judicial exception into a practical application. Several of the steps in claims 3 and 54 recites generic treatment steps that would not integrate the judicial exception into a practical application of the correlation between the level of soluble gp130, IL-6 receptor or soluble IL-6 receptor and the risk of cytokine release syndrome following the administration of a CAR-expressing cell. Steps such as administering an alternative 

In response to Applicant’s argument that the claimed methods clearly represent an improvement in the field of immune cell-based therapy, it was noted in Ariosa Diagnositcs vs Sequenom. (2014-1139, 2014-1144) that the Supreme Court instructs that [g]roundbreaking, innovative, or even brilliant discovery does not by itself satisfy the § 101 inquiry.” Myriad Genetics, Inc., 133 S. Ct. at 2117.  The Court in Ariosa Diagnositcs went on to state that while Drs. Lo and Wainscoat’s discovery regarding cffDNA may have been a significant contribution to the medical field, that alone does not make it patentable. (page 16, 1st paragraph).  The Court further stated that we do not disagree that detecting cffDNA in maternal plasma or serum that before was discarded as waste material is a positive and valuable contribution to science, but even such valuable contributions can fall short of statutory patentable subject matter. (Id). 

In addition, Applicant argues that the claims also satisfy Step 2B of the Subject Matter Eligibility Test. Example 2 of the present application describes the identification of predictive biomarkers for CRS after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia. In this study, Applicants discovered that several cytokines, including those recited in the claims, in the first month after infusion were highly
associated with severe CRS. Using regression modeling, it could be accurately predicted which patients would develop severe CRS with a signature composed of three cytokines. Results were validated in an independent cohort. Applicant states that as provided in the present application, "[t]hese comprehensive profiling data provide novel insights into CRS biology, and importantly represent the first data that can accurately 
sIL6R and sgp130 after CART cells. Applicant argues that as evidenced by one of the references cited by the Office, Lee believed "it remains unclear whether severity in an individual patient can be predicted based on cytokine levels." Applicant argues that the claimed methods are clearly not well understood, routine, or conventional at the time of filing.
Applicant’s arguments have been considered but are not persuasive. Applicant appears to argue that the discovery of the judicial exception, correlation between the expression levels or activity of sgp130, IL6R, or sIL6R and risk of developing severe CRS adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. However, this requires incorporating the judicial exception into the analysis of whether the claim adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. Incorporating the judicial exception into the analysis of whether adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field is not appropriate in determining whether the claims satisfy Step 2B of the Subject Matter Eligibility Test.  As stated previously, the active method steps of  “administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy, measure the level or activity of soluble gp130 (sgp130), IL6 receptor (IL6R) or soluble IL6 receptor (sIL6R), in a sample from the subject and CRS; and administering an altered dosing of the CAR-expressing cell therapy”  set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention. Maude et al (Cancer J, 20:119-122, 2014, IDS) disclose administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy and measuring the level of the cytokines such as IL-6 in patients with cytokine release syndrome, and administering the anti-IL-6R antibody, tocilizumab to patients with severe cytokine release syndrome (page 2, paragraphs 1- 3; page 3, paragraph 2 to page 5, paragraph 2). Patel et al (Immunother, 6:675-678, 2014) discloses administering CAR-T cell rd paragraph to page 3, 3rd paragraph).  Patel disclose monitoring cytokine levels to determine severe cytokine release syndrome from normal CRS (page 6). Lee et al (Blood,124:188-195, 2014) describes clinical manifestations of severe CRS as well as cytokine levels such as IL-6 following treatment with CAR T cells (page 3). Lee discloses that circulating cytokine levels could be used to diagnose syndrome severity (page 4, 4th paragraph to page 5, 2nd paragraph). Lee also disclose that when IL-6 levels are elevated soluble IL-6R can initiate trans-signaling to induce proinflammatory responses (page 4, 1st paragraph).  Measuring levels of soluble IL-6R in proinflammatory response was known in the art (Jones et al Immun, Endoc & Metab Agents in Med Chem, 8:235-246, 2008; Yokoto et al, Clin Rev Allergy Immunol, 28:231-237, 2005; Mitsuyama et al, Gut, 36:45-49, 1995).
Thus, the claims simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.


35 USC § 103 rejections are maintained 
The rejections of claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70  under 35 U.S.C. 103 as being unpatentable over Maude et al (Cancer J, 20:119-122, 2014, cited previously), Patel et al (Immunother, 6:675-678, 2014, cited previously) and Lee et al (Blood,124:188-195, 2014, cited previously)  in view of Jones et al (Immun, Endoc & Metab Agents in Med Chem, 8:235-246, 2008, cited previously), Yokoto et al (Clin Rev Allergy Immunol, 28:231-237, 2005, cited previously), and Mitsuyama et al, (Gut, 36:45-49, 1995, cited previously) are maintained.
Maude disclose administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy and measuring the level of the cytokines such as IL-6 in patients with cytokine release syndrome, and administering the anti-IL-6R antibody, tocilizumab to patients with severe cytokine release syndrome (page 2, paragraphs 1- 3; page 3, paragraph 2 to page 5, paragraph 2). 
rd paragraph to page 3, 3rd paragraph).  Patel disclose monitoring cytokine levels to determine severe CRS from normal CRS (page 6).
Lee describes clinical manifestations of severe CRS as well as cytokine levels such as IL-6 following treatment with CAR T cells (page 3). Lee discloses that circulating cytokine levels could be used to diagnose syndrome severity (page 4, 4th paragraph to page 5, 2nd paragraph). Lee also disclose that when IL-6 and soluble IL-6R can initiate trans-signaling to induce proinflammatory responses (page 4, 1st paragraph). 
One of ordinary skill in the art would have been motivated to combine Maude, Patel and Lee because they all relate to the development of severe CRS in patients treated with CAR T immunotherapy and treatment with tocilizumab. Maude and Lee disclose that the clinical and laboratory findings in CRS resemble those found in macrophage activation syndrome (page 2, 2nd paragraph, page 4, 4th paragraph).   Both Maude and lee disclose that IL-6 and sIL-6R can initiate trans-signaling to induce proinflammatory responses. 
However, neither Maude, Patel and Lee specifically disclose that sIL-6R levels are elevated in severe CRS. However this is made up by Yokota, Mitsuyama and Jone that disclose the correlation of sIL-6R levels and severity of inflammation.
Yokota discloses that levels of IL-6 and sIL-6R were elevated in patients with systemic-onset juvenile idiopathic arthritis (sJIA) and associated with extent and severity of joint involvement (page 232, 1st column, page 235, 2nd column). Yokota suggest that IL-6 and sIL-6R may play a central in the induction and progression of sJIA and its complications. (Id). Yokota disclose that acute progression of sJIA may lead to macrophage activation syndrome (Abstract, page 232, 2nd column).  Yokota further disclose IL-6 combined with IL-6R functions as a hepatocyte-stimulating factor and induces expression of various acute phase proteins including CRP (page 233, 2nd paragraph).
Mitsuyama discloses that levels of sIL-6R were elevated in active inflammatory bowel disease (page 46, 2nd column to page 47, 2nd paragraph).	
st column). Jones disclose that IL-6R shedding in neutrophils is directly stimulated by CRP (Id). Jones disclose that evidence from experimental models of Crohn’s disease, asthma, arthritis, peritoneal inflammation, and cancer strongly infer a prominent role of IL-6 and IL-6 trans-signaling in promoting disease progression (page 238, 2nd column).
One of ordinary skill in the art would have been motivated to apply Yokota, Mitsuyama and Jones disclosure for the correlation between sIL-6R levels with degree of inflammation to Maude, Patel and Lee’s disclosures relating to the development of severe CRS in patients treated with CAR T immunotherapy because Maude and Lee disclose that the clinical and laboratory findings in CRS resemble those found in macrophage activation syndrome while Yokota disclose that acute progression of sJIA  may lead to macrophage activation syndrome. Furthermore, both Maude and lee disclose that IL-6 and sIL-6R can initiate trans-signaling to induce proinflammatory responses while Jones disclose that evidence from experimental models of Crohn’s disease, asthma, arthritis, peritoneal inflammation, and cancer strongly infer a prominent role of IL-6 trans-signaling in promoting disease progression. Furthermore, Patel disclose monitoring cytokine levels, such as CRP to determine severe CRS from normal CRS while Yokota disclose IL-6 combined with IL-6R functions as a hepatocyte-stimulating factor and induces expression of CRP. Thus, it would have been prima facie obvious to combine Maude, Patel and Lee’s disclosures relating to the development of severe CRS in patients treated with CAR T immunotherapy with Yokota, Mitsuyama and Jones disclosure for the correlation between sIL-6R levels with degree of inflammation to have a method of method for treating a subject having a cancer, comprising administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy, measuring the levels of sIL-6R in a sample from the subject and determining the CRS risk status based on the levels of sIL-6R.
 	As stated in KSR International Co. v. Teleflex., 82 USPQ2d 1385 (US 2007)
 
"When a person of ordinary skill is faced with "a finite number of identified,
predictable solutions" to a problem and pursues "the known options within his or her technical grasp," the resulting discovery "is likely the product not of innovation but of ordinary skill and common sense." KSR, 127 S. Ct. at 1742. So 

To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Given the disclosure that IL-6 – sIL-6R complexes can initiate trans-signaling to induce proinflammatory responses combined with the disclosure that sIL-6R levels correlate with the degree of inflammation, it would have been obvious to measure the levels of sIL-6R as well as IL-6 after administration of a CAR T immunotherapy to determine risk of severe CRS.  
	The active method steps of administering to the subject a therapeutically effective dose of a CAR-expressing cell therapy, measuring the levels of sIL-6R in a sample from the subject. The step of determining the CRS risk status based on the levels of sIL-6R could be the mental step of just looking at the data, noticing that levels of sIL-6R are elevated and making a determination for the risk of CRS.


Applicant argues that none of the publications cited provides any teaching, motivation, or suggestion that the level or activity of sgp130, IL6R or sIL6R, or a combination thereof, is capable of identifying a risk status of developing CRS for a subject having cancer after receiving a therapeutically affective dose of a CAR-expressing cell. 
Applicant argues that Maude is not related to determining the risk of developing CRS, Maude describes measuring cytokine levels in patients with CRS .Applicant argues that Maude does not identify any of the cytokines in the instant claim and, in fact, concludes "[t]he most significantly elevated cytokines in CRS associated with CART-19 and blinatumomab are IL-10, IL-6, and IFN-y". Applicant further argues that 
Maude analyzes subjects with CRS, and provides no indication that any cytokines are
capable for assessing the risk of developing CRS. 
In addition, Applicant argues that Patel is cited as allegedly providing the teaching of measuring C-reactive protein (CRP), a protein not claimed in the instant claim. Applicant argues that the instant Application specifically identified that "this work did not show that early assessment of CRP could accurately predict" CRS.
Applicant also argues that similar to Maude, Lee is cited as allegedly providing the teaching of clinical manifestations of severe CRS as well as cytokine levels such as IL6 following treatment with CAR T cells. Applicant argues that the Office further alleges Lee describes that IL6 and IL6R can initiate trans-signaling to induce proinflammatory response. Applicant argues that the Office has failed to consider Lee as a whole in that
Lee states that "although scientific and clinical evidence implicates a relationship between inflammatory cytokine levels and CRS severity, it remains unclear whether severity in an individual patient can be predicted based on cytokine levels." Lee further states "we conclude that real-time analysis of a broad panel of cytokines will not significantly impact management of individual patients with CRS at the current time and 
Applicant’s arguments have been considered but are not persuasive.  In response to applicant's arguments against Maude, Patel and Lee individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Maude, Patel and Lee all disclose the development of severe CRS in patients treated with CAR T immunotherapy and Lee discloses that circulating cytokine levels could be used to diagnose syndrome severity (page 4, 4th paragraph to page 5, 2nd paragraph). Lee also disclose that when IL-6 and soluble IL-6R can initiate trans-signaling to induce proinflammatory responses. Maude disclose that patients who had severe cytokine-release syndrome had higher peak levels of interleukin-6 than did patients who did not have severe cytokine-release syndrome (page 5, 3rd paragraph). Patel disclose monitoring cytokine levels to determine severe CRS from normal CRS (page 6). Thus, Maude, Patel and Lee all disclose the association of cytokines including IL6 and the severity of CRS. By knowing which cytokines are elevated in severe CRS would of skill in the art would have a reasonable expectation that increasing levels of these cytokines could be used to predict the likelihood that the CRS would become stage 5.

In response to Applicant’s argument that the instant Application specifically identified that "this work did not show that early assessment of CRP could accurately predict" CRS, the specification disclose that changes in serum biochemical markers, including C-reactive protein were associated with CRS but failed to predict development of severe CRS. (page 274, lines 5-7). The specification also disclose that similar to 

In response to Applicant’s argument that Lee does not teach or suggest that measuring the level or activity of any cytokine, let alone those recited in the instant claim, is capable of determining a CRS risk status for a subject after receiving a CART cell therapy, the statement by Lee that “it remains unclear whether severity in an individual patient can be predicted based on cytokine levels”, Lee also states that scientific and clinical evidence implicates a relationship between inflammatory cytokine levels and CRS severity (page 5, 2nd paragraph). Lee does not state that measuring cytokine levels will not be able to predict the severity of CRS based on cytokine levels. Lee states the fact that for an individual patient, the ultimate indication of severe CRS is the actual clinical manifestation of the severe CRS.  
The present claims are drawn to measuring either the level or activity of soluble gp130 (sgp130), IL6 receptor (IL6R) or soluble IL6 receptor (sIL6R) to acquire a risk status. It is not clear from the specification if measuring just one of the markers or the activity of one of the markers could determine whether a subject would develop a severe CRS.  And it is not clear from the specification that measuring either the level or activity of soluble gp130 (sgp130), IL6 receptor (IL6R) or soluble IL6 receptor (sIL6R) individually would be sufficient to be able to indicate that severe CRS will likely result from the CAR-expressing therapy.



Applicant further argues that the Office further relies upon KSR, stating "When a person of ordinary skill is faced with 'a finite number of identified predictable solutions ' to a problem and pursues 'the known options within his or her technical grasp,' the resulting discovery 'is likely not product not of innovation but of ordinary skill and common sense. Applicant argues that as discussed above, contrary to the Office's position, based on the teachings of the cited publications as a whole, a skilled person is not, in fact, presented with "a finite number of identified predictable solutions" in the publications. Applicant argues that the Office relies upon the teachings from various chronic inflammatory diseases to teach on an acute syndrome caused by treatment of a subject with a CAR-expressing cell therapy. Applicant argues that Maude, Patel, or
Lee, in view of Yokota, Mitsuyama, and Jones, either alone or in combination, not only do not provide a finite number of identified predictable solutions, they do not teach or suggest that measuring the level or activity of sgp130, IL6R, or sIL6R after administration of a therapeutically effective amount of a CAR-expressing cell therapy is capable determining a CRS risk status.
Applicant’s arguments have been considered but are not persuasive. Maude and Lee disclose that the clinical and laboratory findings in CRS resemble those found in macrophage activation syndrome while Yokota disclose that acute progression of sJIA  may lead to macrophage activation syndrome. Furthermore, both Maude and Lee disclose that IL-6 and sIL-6R can initiate trans-signaling to induce proinflammatory responses while Jones disclose that evidence from experimental models of Crohn’s disease, asthma, arthritis, peritoneal inflammation, and cancer strongly infer a 
Furthermore, Lee describes clinical manifestations of severe CRS as well as cytokine levels such as IL-6 following treatment with CAR T cells (page 3). Lee also disclose that when IL-6 and soluble IL-6R can initiate trans-signaling to induce proinflammatory responses (page 4, 1st paragraph). Lee describes clinical manifestations of severe CRS as well as cytokine levels such as IL-6 following treatment with CAR T cells (page 3). The importance of sIL-6R in proinflammatory responses such as CRS would lead one of skill in the art to measure sIL-6R and soluble gp130 in the acute syndrome CRS caused by treatment of a subject with a CAR-expressing cell therapy.
Thus, the teachings of cytokine levels in chronic inflammatory diseases does provide evidence that the same cytokines would be capable of assessing the CRS risk in a subject treated with a CAR-expressing therapy.


Applicant also argue surprising results discovered by Applicants would overcome the alleged rejection. Applicant argues that Example 2 of the present application describes the identification of predictive biomarkers for CRS after chimeric antigen receptor T cell therapy for acute lymphoblastic leukemia. In this study, Applicants discovered that several cytokines, including those recited in the claims, in the first month after infusion were highly associated with severe CRS. Using regression modeling, it could be accurately predicted which patients would develop severe CRS with a signature composed of three cytokines. Applicant argues that the study "establishes that concentrations of sIL6R and sgp130 are likely clinically and biologically relevant, as this is the first work that has systemically evaluated sIL6R and sgp130 after CART cells.
In response, MPEP 716.02(d) states
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.).

The specification disclose that using regression modeling, it could be accurately predicted which patients would develop severe CRS with a signature composed of three cytokines (page 274, lines 2-5). The specification disclose the cytokines IFNγ, IL6, sgp130 and sIL6R though it is not clear which three cytokines were the ones that could predict which patients would develop severe CRS and if just one cytokine could statistically predict which patients would develop severe CRS. In addition, it appears that the time window for measuring the cytokines was three days following CAR-expressing therapy (page 280, lines 4-7; page 280, lines 9-16). Thus, the unexpected results pointed out by Applicant are not commensurate in scope with the present claims.




Summary
Claims 2, 3, 6, 8, 10, 12, 35, 42, 45, 54 and 65-70 stand rejected 



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642